       Case 1:15-md-02657-FDS Document 1506 Filed 05/22/19 Page 1 of 2


                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
IN RE: ZOFRAN (ONDANSETRON)         )
PRODUCTS LIABILITY LITIGATION )                      MDL No. 1:15-md-2657-FDS
                                    )
This Document Relates To:           )
                                    )
      All Actions                   )
____________________________________)


                   ORDER CONCERNING PROCEDURES FOR TRIAL

SAYLOR, J.

       The following instructions to counsel concerning procedures to be followed at the trial,

presently set for September 16, 2019, will apply unless the court orders otherwise.

1.     Trial Day. The normal trial day will be from 9:00 a.m. to 1:00 p.m. We will take either
       one very short break at 11:00 a.m. or two very short breaks at 10:30 a.m. and 12:00 noon.
       The Court will consider afternoon sessions or other changes to the schedule to ensure that
       the trial is completed expeditiously.

2.     Daily Conferences. Counsel should expect to meet with the Court at 8:30 a.m. each day,
       unless an earlier time is ordered.

3.     Punctuality. Counsel are expected to be punctual at all times. Each trial day will begin
       promptly at 9:00 a.m.

4.     Organization. The most common juror complaint about trial counsel is that they are
       disorganized. Counsel are expected to be prepared and organized in all respects and to
       have a basic command of the evidence. Careful organization is particularly important in
       cases with substantial numbers of exhibits.

5.     Questioning Witnesses. Counsel are generally free to question witnesses from any
       reasonable location in the courtroom. Counsel should not, however, stand next to the
       witness when questioning the witness except as reasonably necessary to point out
       particular items in exhibits.

6.     Approaching Witnesses. Counsel generally need not ask permission from the Court to
       approach a witness, but should acknowledge the Court’s authority (e.g., “With the
       Court’s permission, I am showing you Exhibit 12 . . .”).

7.     Objections. Objections should normally be made either with the single word
       “Objection,” or with a one- or two-word explanation of the basis (e.g., “Objection –
      Case 1:15-md-02657-FDS Document 1506 Filed 05/22/19 Page 2 of 2


      leading”). Argument should normally take place at sidebar or otherwise outside the
      presence of the jury.

8.    Exhibit Numbers. Exhibits should be given numbers, not letters, and not combinations
      of numbers and letters (e.g. Exhibit 2, not Exhibit B or Exhibit 2B). Exhibits may be
      grouped as long as numbers are used (e.g., Exhibits 2.1, 2.2, 2.3). This requirement
      applies to both agreed-upon and disputed exhibits.

9.    “Plaintiff” or “Defense” Exhibits. Exhibits should be marked as “Exhibits,” not as
      “Plaintiff” or “Defense” exhibits.

10.   Order of Offering Exhibits. Exhibits need not be offered in any particular order—for
      example, the first exhibit need not be Exhibit 1. If a particular exhibit is excluded or not
      offered, there will simply be a gap in the numbering sequence. The jury will be
      instructed that neither the numbering of the exhibits nor the fact that there may be gaps in
      the sequence have any evidentiary significance.

11.   Physical Form of Exhibits. If documents are attached to one another, they should
      generally be stapled, rather than paper-clipped. Plastic sleeves for documents make
      documents difficult to handle and should be used sparingly, if at all.

12.   Copy of Exhibits for Court. Counsel are strongly encouraged to provide a three-ring
      binder of expected exhibits to the Court at the beginning of the trial.

13.   Electronic Courtroom. Courtroom 2 in the Boston courthouse is an electronic
      courtroom. Documents may be displayed from laptops (e.g., from a PDF file or a DVD)
      or by means of a document camera. Counsel are strongly encouraged to become familiar
      with the courtroom equipment well in advance of the trial.

14.   Upcoming Witnesses. Counsel are required to provide opposing counsel, no later than
      the conclusion of the trial day, the names of the expected witnesses for the following day
      and a reasonable projection of the witness lineup for the day after that. The Court may
      require additional disclosures to ensure a fair and orderly procedure.

15.   Accurate Estimate of Time. Counsel who are adequately prepared should normally be
      able to provide reasonably accurate estimates as to the amount of time necessary for trial
      events, including the length of opening statements and closing arguments, the length of
      witness testimony, and the length of the trial. Counsel are reminded that trial time is a
      limited resource and should be apportioned with care.

So Ordered.


                                            /s/ F. Dennis Saylor
                                            F. Dennis Saylor IV
Dated: May 22, 2019                         United States District Judge



                                               2
